Citation Nr: 1550844	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  07-30 847	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating greater than 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1976 to August 1980, from October 2001 to August 2002, from October 2003 to April 2005, and from October 2007 to January 2009.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in North Little Rock, Arkansas.

In April 2011, the Board remanded the appeal for further development.

In September 2011, the Veteran testified at a personal hearing before a Board representative while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.

In October 2011, the Board again remanded the appeal.

In March 2014, the Veteran was informed that the Acting Veterans Law Judge who conducted his hearing was no longer employed by the Board.  The Veteran subsequently requested an additional hearing before a Veterans Law Judge, and in May 2014, the Board remanded the appeal for a hearing.  The Veteran has since requested to withdraw the appeal; hence, the request for a hearing is also considered withdrawn.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.



FINDING OF FACT

On July 8, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant or his or her authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.

		
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


